DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4, 8-10, 12, 14-18, 21-23, 28-30, 32 are pending, of which Claims 8-10, 12, 14-18, 28-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4 and 21-23 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 21-23 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (AU 2004205086 A1), Ialenti (Agents Actions; 43; 44-47; 1994) and Stein (Frontiers in Pharmacology, 2013, Vol 4; Article 123; 1-3) in combination. 
Determining the scope and contents of the prior art
Simpson teaches Copper-complex with EDTA, which is prepared by contacting copper with the chelating agent in presence of an oxidizing agent and using the complex in composition in combination with other anti-inflammatory agent; pain killers in treating inflammation, pain etc. (entire patent application; especially page 11-16; claims).
 Although the instant claims are (copper complex) product-by-process claim, the case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 
Since the instant claims and the cited prior art uses same reactants Copper, chelating agents and oxidizing agent and preparation method, the species of ligand formed in situ, such as formula I is expected to be the same in the instant claims and the cited prior art, whether recognized by the cited prior art or not.
Ialenti teaches a method of treating inflammation, pain associated with inflammation etc. using hyaluronic acid (entire article). 
Stein teaches a method of treating inflammation, pain etc. using opioids (entire article). 

Ascertaining the differences between the prior art and the claims at issue
Simpson teaches Copper-complex with EDTA, which is prepared by contacting copper with the chelating agent in presence of an oxidizing agent and using the complex in composition in combination with other anti-inflammatory agent; pain killers in treating inflammation, pain etc., but fails to teach example of copper complex with HA and opioid.
Ialenti teaches a method of treating inflammation, pain associated with inflammation etc. using hyaluronic acid but fails to teach example with copper complex. 

Stein teaches a method of treating inflammation, pain etc. using opioids, but fails to teach example with copper complex. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference, Simpson teaches Copper-complex with EDTA, which is prepared by contacting copper with the chelating agent in presence of an oxidizing agent and using the complex in composition in combination with other anti-inflammatory agent; pain killers in treating inflammation, pain etc. Thus, with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition may be made with copper complex and other anti-inflammatory agents and pain killers as suggested by the cited prior art, such as known anti-inflammatory agent HA, known in the art as taught by Ialenti and opioid as taught by Stein.
Further, case law has established that it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980). 
Therefore, combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Simpson teaches Copper-complex with EDTA, which is prepared by contacting copper with the chelating agent in presence of an oxidizing agent and using the complex in composition in combination with other anti-inflammatory agent; pain killers in treating inflammation, pain etc.; Ialenti teaches a method of treating inflammation, pain associated with inflammation etc. using hyaluronic acid; and Stein teaches a method of treating inflammation, pain etc. using opioids. So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the copper complex may be combined with HA and opioid and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks, filed on 09/19/2022, have been fully considered but not found persuasive.
Applicant argues over the method of Simpson to obtain copper complex:

    PNG
    media_image1.png
    637
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    101
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    848
    media_image4.png
    Greyscale
and therefore, copper complex of Simpson is different and thus the combination with other cited prior art is not obvious.

This is not found persuasive and the instant claims are obvious over the cited prior art. This is because applicant only argued but provided no evidence how the copper complex with EDTA of the cited prior is different with respect to properties or structure. Applicant focused the entire argument on process steps for obtaining Cu-EDTA complex, which is the same product and complex obtained by the cited prior art. Applicant is advised to provide evidence of difference with respect to properties of the obtained product. Since the cited prior art teaches Cu-EDTA complex, the cited prior art meets limitation of copper complex of the instant claims. Although the instant claims are (copper complex) product-by-process claim, the case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623